Per Curiam.
The questions in this case are, 1. Whether the admissions of the plaintiff, after he had assigned his interest to another, could be given in evidence for the defendant, who had notice of the assignment? 2. Whether the plaintiff could be a witness for the defendant, when objected to by the plaintiff’s counsel, after proving the assignment and notice ?
The Judge, at the trial, excluded the evidence, and rejected the witness; and we see no ground to doubt the correctness of his decision. Having assigned his interest in the chose in action, Frear could not impair that interest by any confessions made by him to the prejudice of his assignee. As to his being a witness, that he was a party to the record was enough to exclude him, unless by consent of the real parties in interest. But F. was not merely a nominal plaintiff. According to the terms of the assignment, there was i'ontingent resulting benefit to him. The ease of Bauerman *144v. Radenius, (7 Term Rep. 663.) is clearly distinguishable from the present case. The plaintiff must have judgment. i
Judgment for the plaintiff: